J -S19040-19

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P 65.37

 COMMONWEALTH OF PENNSYLVANIA,              :   IN THE SUPERIOR COURT OF
                                            :   PENNSYLVANIA
                  Appellee

                     v.

 RAMON LUIS BENITEZ,

                  Appellant                 :   No. 2014 EDA 2018

            Appeal from the PCRA Order Entered June 13, 2018
           in the Court of Common Pleas of Northampton County
            Criminal Division at No(s): CP-48-CR-0003359-2001

BEFORE:     LAZARUS, J., KUNSELMAN, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                       FILED JULY 12, 2019

      Ramon Luis Benitez (Appellant) appeals pro se from the order entered

on June 13, 2018, dismissing his petition filed under the Post Conviction Relief

Act (PCRA), 42 Pa.C.S. §§ 9541-9546.       In addition, Appellant has filed an

application for leave to file post -submission communication. We affirm the

order and deny Appellant's application.

      On October 20, 2001, Appellant shot and killed Tyrone Gattis. Appellant

was arrested and charged with, inter a/ia, homicide and criminal conspiracy to

commit homicide. On June 20, 2002, a jury found Appellant guilty of first -

degree murder and criminal conspiracy. On June 24, 2002, Appellant was

sentenced to a term of life imprisonment on the murder conviction, and a term

of 20 to 40 years of imprisonment on the conspiracy conviction. This Court

affirmed   Appellant's    judgment    of   sentence   on    April   25,   2003.

* Retired Senior Judge Assigned to the Superior Court.
J -S19040-19

Commonwealth v. Benitez, 828 A.2d 393 (Pa. Super. 2003) (unpublished

memorandum). Appellant did not file a petition for allowance of appeal to our

Supreme Court.

      On August 29, 2012, Appellant filed pro se his first PCRA petition.
Counsel was appointed and an evidentiary hearing was held. The PCRA court

denied Appellant's petition on January 3, 2013. Appellant did not file an

appeal.

      On May 3, 2018, Appellant filed pro se the instant PCRA petition. On

May 14, 2018, the PCRA court issued notice of its intent to dismiss the petition

without a hearing pursuant to Pa.R.Crim.P. 907. Appellant filed a response

on June 8, 2018, and the PCRA court dismissed the petition on June 13, 2018.

Appellant timely filed a notice of appeal, and both Appellant and the PCRA

court complied with Pa.R.A.P. 1925.1

      On appeal, Appellant raises one issue, which we recite verbatim:
"Whether this pro se brief upon appeal merit redress          is   a question of
jurisdiction -and -the law." Appellant's Brief at III. In the argument section

of his brief, Appellant mentions the jurisdiction of the PCRA court, a "public

record safeguard" under Commonwealth v. Burton, 158 A.3d 618 (Pa.
2017), his speedy trial rights pursuant to Pa.R.Crim.P. 600, an equal



1 In its Rule 1925(a) opinion, the PCRA court directs us to its May 14, 2018
notice of intent to dismiss.



                                     -2
J -S19040-19

protection violation due to his inability to speak English, a purported "fatal

variance" by the prosecution during trial, allegedly inconsistent evidence at

trial, and allegedly improper jury charges. Id. at Leaf 1-3.2

      Before we may address the merits of Appellant's claim, we must
determine whether this PCRA petition was timely filed as it implicates our

jurisdiction. Commonwealth v. Albrecht, 994 A.2d 1091, 1093 (Pa. 2010).

Any PCRA petition, including second and subsequent petitions, must either (1)

be filed within one year of the judgment of sentence becoming final, or (2)

plead and prove a timeliness exception. 42 Pa.C.S. § 9545(b). Furthermore,

the petition "shall be filed within one year of the date the claim could have

been presented." 42 Pa.C.S. § 9545(b)(2).3

      "For purposes of [the PCRA], a judgment [of sentence] becomes final at

the conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review." 42 Pa.C.S. § 9545(b)(3).

      Here, Appellant was sentenced       in 2002.   This Court affirmed his

judgment of sentence in 2003, and his judgment of sentence became final

after the expiration of time for seeking review with our Supreme Court.


2 Appellant uses unconventional pagination.

3 On October 24, 2018, the General Assembly amended subsection 9545(b)(2)
in order to extend the time for filing a petition from 60 days to one year from
the date the claim could have been presented. See 2018 Pa.Legis.Serv.Act
2018-146 (S.B. 915), effective December 24, 2018.


                                     -3
J -S19040-19

Appellant then had one year to file a timely PCRA petition. Thus, Appellant's

petition filed on May 3, 2018, nearly 14 years later, is facially untimely, and

he was required to plead and prove an exception to the timeliness
requirement.

      In his petition and on appeal, Appellant attempts to plead the newly -

discovered facts exception set forth in 42 Pa.C.S. § 9545(b)(ii) ("Any petition

under this subchapter, including a second or subsequent petition, shall be filed

within one year of the date the judgment becomes final, unless the petition

alleges and the petitioner proves that    ...   the facts upon which the claim is

predicated were unknown to the petitioner and could not have been
ascertained by the exercise of due diligence[.]"). PCRA Petition, 5/3/2018, at

8 (pagination supplied); Appellant's Brief at Leaf 1.

      The timeliness exception set forth in [subs]ection 9545(b)(1)(ii)
      requires a petitioner to demonstrate he did not know the facts
      upon which he based his petition and could not have learned those
      facts earlier by the exercise of due diligence. Due diligence
      demands that the petitioner take reasonable steps to protect his
      own interests. A petitioner must explain why he could not have
      obtained the new fact(s) earlier with the exercise of due diligence.
      This rule is strictly enforced.

Commonwealth v. Monaco, 996 A.2d 1076, 1080 (Pa. Super. 2010)
(citations omitted).




                                     -4
J -S19040-19

      Appellant relies on Burton4 in claiming he has met this exception.
Appellant's Brief at Leaf 1.   However, nowhere in his brief does Appellant

reference or explain the newly -discovered facts upon which he relies to satisfy

the PCRA's timeliness exception.    Regardless, Appellant waived this issue by

failing to raise it in his Pa.R.A.P. 1925(b) statement or the statement of
questions involved section of his brief. Commonwealth v. Lord, 719 A.2d

306, 309 (Pa. 1998) ("Any issues not raised in a 1925(b) statement will be

deemed waived."); see also Rule 1925(b) Statement, 7/5/2018 (raising
claims relating to a speedy trial violation and Appellant's belief that "he meets

the rationale[]" of Commonwealth v. Edwards, 177 A.3d 963 (Pa. Super.
2018) and Commonwealth v. Diaz, 183 A.3d 417 (Pa. Super. 2018))5.

      Based on the foregoing, we conclude that Appellant's petition was filed

untimely, and he has not pleaded and proven an exception to the timeliness

requirements. Thus, he is not entitled to relief. See Albrecht, 994 A.2d at
1095 (affirming dismissal of PCRA petition without a hearing because the

appellant failed to meet burden of establishing timeliness exception).


4 In Burton, our Supreme Court held that "the presumption that information
which is of public record cannot be deemed 'unknown' for purposes of
subsection 9545(b)(ii) does not apply to pro se prisoner petitioners." 158
A.3d at 638 (emphasis in original).

5 Neither Edwards nor Diaz involved the newly -discovered facts exception to
an untimely PCRA petition. Edwards involved a direct appeal. 177 A.3d at
967. Diaz involved the Commonwealth's appeal from the PCRA court's grant
of Diaz's timely PCRA petition and a new trial based upon trial counsel's per
se ineffective handling of Diaz's need for a translator at trial. 183 A.3d at 418,
421-424.

                                      -5
J -S19040-19

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary


Date: 7/12/19




                          -6